DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-9, 11-13, 15, 18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapman et al. (US 2014/366456).
With regards to claim 1, Chapman et al. discloses a cutter element (100) for a drill bit configured to drill a borehole in a subterranean formation (figure 1a and 14), the cutter element comprising: a base portion (108) having a central axis, a first end, a second end, and a radially outer surface extending axially from the first end to the second end (figure 1a and 14a-b); a cutting layer (102) fixably mounted to the first end of the base portion (figure 14b), wherein the cutting layer includes a cutting face distal the base portion and a radially outer surface extending axially from the cutting face to the radially outer surface of the base portion (figure 14a-b); wherein the cutting face comprises: a planar central region (106e’) centered relative to the central axis and disposed in a plane oriented perpendicular to the central axis (figure 14a); a plurality of circumferentially-spaced cutting regions (intersection between two faces 106a-c) disposed about the planar central region, wherein each cutting region extends from the planar central region to the radially outer surface of the cutting layer, and wherein each cutting region slopes axially toward the base portion moving radially outward from the planar central region to the radially outer surface of the cutting layer (figure 14a-b); a plurality of circumferentially-spaced relief regions (106a’-d’) disposed about the planar central region, wherein each relief region extends from the planar central region to the radially outer surface, and wherein each relief region slopes axially toward the base portion moving radially outward from the planar central region to the radially outer surface of the cutting layer; wherein the plurality of cutting regions and the plurality of relief regions are circumferentially arranged in an alternating manner such that one relief region is circumferentially disposed between two circumferentially adjacent cutting regions of the plurality of cutting regions (figures 14a-b); wherein each relief region is defined by a first edge at an intersection of the relief region and one circumferentially adjacent cutting region and a second edge at an intersection of the relief region and another circumferentially adjacent cutting region, wherein the first edge and the second edge of each relief region are angularly spaced apart about the central axis by an angle α that ranges from 45º to 75° (figure 14a).
As to claim 3, Chapman et al. discloses wherein each relief region (106a’-d’) slopes axially downward moving from each circumferentially adjacent cutting region (figures 14a-b).
As to claim 4, Chapman et al. discloses wherein an end of each cutting region (intersection between two faces 106a-c) radially distal the planar central region (106e’) comprises a cutting edge configured to engage and shear the subterranean formation (figure 14a-b).
As to claim 5, Chapman et al. discloses wherein each cutting region (intersection between two faces 106a-c)  defines a ridge extending radially from the planar central region (106e’) and disposed between two of the circumferentially adjacent relief regions (106a’-d’; figure 14a-b).
As to claim 6, Chapman et al. discloses wherein each cutting region (intersection between two faces 106a-c) comprises a planar surface extending from the planar central region to the radially outer surface of the cutting layer, and wherein the planar surface of each cutting region is disposed at an acute angle measured upward from the planar surface to the plane containing the planar central region and oriented perpendicular to the central axis (figure 14a-b).
As to claim 8, Chapman et al. discloses wherein the cutting layer (102) comprises a chamfer (107) at an intersection of the cutting face and the radially outer surface of the cutting layer, wherein the chamfer extends circumferentially about the outer periphery of the cutting face (figure 1a).
As to claim 9 and 18, Chapman et al. discloses wherein each relief region (106a’-d’) comprises a planar surface extending from the planar central region (106’) and a pair of circumferentially adjacent cutting regions to the radially outer surface of the cutting layer (figure 14a-b).
As to claim 11 and 21, Chapman et al. discloses wherein one or more relief region (106a’-d’) is curved or one or more cutting region is curved (paragraph 0010 and 0092).
As to claim 12, Chapman et al. discloses wherein each relief region (106a’-d’) intersects the planar central region along a linear edge (figure 14a-b).
As to claim 13, Chapman et al. discloses wherein each cutting region (intersection between 106a-’d’) intersects the planar central region along a linear edge (figure 14a-b).
With regards to claim 15, Chapman et al. discloses a cutter element (100) for a drill bit configured to drill a borehole in a subterranean formation (figure 1 and 14a-b), the cutter element comprising: a base portion (108) having a central axis, a first end, a second end, and a radially outer surface extending axially from the first end to the second end (figure 1a and 14b); a cutting layer (102) fixably mounted to the first end of the base portion, wherein the cutting layer includes a cutting face distal the base portion and a radially outer surface extending axially from the cutting face to the radially outer surface of the base portion (figure 14a-b); wherein the cutting face comprises: a planar central region (106e’) disposed in a plane oriented perpendicular to the central axis; a plurality of circumferentially-spaced cutting ridges (intersection between two faces 106a-c) disposed about the planar central region, wherein each cutting ridge comprises a planar surface extending radially outward from the planar central region, wherein the planar surface of each cutting ridge is disposed at an acute angle ρ measured upward from the planar surface to the plane containing the planar central region (figure 14a-b), and wherein an end of each cutting ridge radially distal the planar central region comprises a cutting edge configured to engage and shear the subterranean formation; a plurality of circumferentially-spaced relief regions (106a’-d’) disposed about the planar central region, wherein each relief region extends from the planar central region, and wherein each relief region slopes axially toward the base portion moving radially outward from the planar central region; wherein one cutting ridge is circumferentially disposed between a pair of the circumferentially adjacent relief regions; wherein an edge is disposed at an intersection of each relief region and each circumferentially adjacent cutting region, wherein a pair of the edges define a first circumferential end and a second circumferential end of each relief region, wherein the first circumferential end and the second circumferential end of each relief region are angularly spaced apart by an angle a that ranges from 45º to 75° (figure 1 and 14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7, 10, 14, 16-17, 19-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 2014/366456).
As to claim 2 and 16, Chapman et al. discloses the invention substantially as claimed. However, Chapman et al. does not explicitly teach where each angle α ranges between 55º to 65º. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the angle of Chapman et al. to be within the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
 As to claim 7 and 17, Chapman et al. discloses the invention substantially as claimed. However, Chapman et al. does not explicitly teach where the acute angle β ranges between 2º to 25º. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the angle of Chapman et al. to be within the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  
As to claim 10 and 19, Chapman et al. discloses wherein the planar surface of each relief region (106a’-d’) is disposed at an acute angle β measured upward from the planar surface to the plane containing the planar central region (106e’; figure 14a). Chapman et al. discloses the invention substantially as claimed. However, Chapman et al. does not explicitly teach wherein the acute angle β is greater than each acute angle ρ. It would have obvious to one having ordinary skill in the art at the time the invention was filed to modify the angles β and ρ as claimed, since it has been held that discovering an optimum value of a result of effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
As to claim 14 and 22, Chapman et al. discloses wherein the radially outer surface of the base portion (108) is cylindrical and the base portion has an outer diameter (figure 1 and 14). Chapman et al. discloses the invention substantially as claimed. However, Chapman et al. does not explicitly teach; wherein each cutting region has a width measured perpendicularly from the first edge of one circumferentially adjacent relief region to the second edge of the other circumferentially adjacent relief region; wherein the width of at least one cutting region is constant moving along the at least one cutting region from the planar central region toward the radially outer surface of the cutting layer; wherein a ratio of the width of the at least one cutting region to the diameter of the base portion ranges from 0.10 to 0.17. It would have been obvious matter of design choice to modify the width of the cutting region as claimed, since such a modification would have involved a mere change in the size/dimensions of a component. A change in size/dimension is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See for example prior art US 20190106943, US 7,726,420 and US 20190368277 teaching similar cutting regions with constant width. 
As to claim 20, Chapman et al. discloses the invention substantially as claimed. However, Chapman et al. does not explicitly teach where the acute angle β ranges between 2º to 25º and the acute angle θ ranges from 2º to 40º. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the angle of Chapman et al. to be within the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678